DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/10/2021. The amendments filed on 09/10/2021 have been entered. Accordingly, Claim(s) 15, 17-22, 24-25, 27-34, and 39 are pending, and claim(s) 15, 24-25, and 39 have been amended.
Response to Arguments
Rejections under 35 USC 112
	Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. The newly amended limitations have not resolved the new matter rejection, and have brought upon an updated new matter rejection of the claims in addition to new issues regarding clarity. See below.
Rejections under 35 USC 103
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s specific arguments in the final paragraph of page 9 through the first paragraph of page 10, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “magnitude differences between different reflected portions of signals”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that secondary reference Gimzewski discloses fine needle elastography which relies on a force sensor and insertion of a needle into the thyroid nodules to major resistive forces of tissues, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument in the third paragraph of page 10 in regarding additional prior art references of Burbank, Kuiper, and Smith being silent as to comparing the magnitude of signals to identify targeted non-targeted tissues, it is noted that the applicant’s argument is moot since neither Burbank, Kuiper, nor Smith were relied upon to teach the immediate limitation and are not relevant to currently cited prior art references and/or combination of references employed in the teaching of the immediate limitation.
Therefore, the claims remain rejected and the rejection has been made final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the indicia includes a graphical representation of. . . the second lung nodule as the non-targeted tissue” of claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim Objections
Claim 15 is objected to because of the following informalities: “lung nodule as the targeted tissue and the second lung nodule as the non-targeted tissue, and” in lines 29-30 should be amended to “lung nodule as the targeted tissue and the second lung nodule as the non-targeted tissue.  Appropriate correction is required.
Claims 17-22, 24, and 39 are also objected due to their dependency on claim 15 in light of the above objection.
Claim 25 is objected to because of the following informalities: missing a “,” at the end of line 21, at the end of line 24 should be amended to delete the “.”, add a “,” and include after the “,” the word “and”.  Appropriate correction is required.
Claims 27-34 are also objected due to their dependency on claim 25 in light of the above 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 17-22, 24-25, 27-34, and 39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 15 recite(s) the new limitation(s) “generate a second signal based on a magnitude of the reflected portion of the wave energy, receive another reflected portion of the wave energy, and generate a third signal based on a magnitude of the other reflected portion of the wave energy”; “receive. . . the third signal, analyze the second and third signals to identify a first lung nodule corresponding to the second signal and a second lung nodule corresponding to the third signal; compare a magnitude of the second signal to a magnitude of the third signal to identify the first lung nodule as a targeted tissue and the second lung nodule as a non- targeted tissue”; and “output indicia of the first lung nodule as the targeted tissue and the second lung nodule as the non-targeted tissue” in line(s) 10-13, 17-23, and 29-30.  Support could be found for generating a second electrical signal in response to the reflected portion of the wave energy (see [0058]); using device tend to generate numerous types of indicia which further include targeting data concerning the identification and location of a targeted tissue in the body relative to said not be found for analyzing second and third signals to identify the first corresponding lung nodule and second corresponding lung nodule, respectively; comparing the magnitude of the second signal to a magnitude of third signal, outputting indicia of the first lung nodule as a targeted tissue and the second lung nodule as a non-targeted tissue. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.
Claim 25 is also rejected for reciting at least in part	the same and/or similar limitations outlined in the above rejection.
Claim(s) 17-22, 24, 27-34, and 39 are also rejected for inheriting the deficiencies by nature .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-22, 24-25, 27-34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “compare a magnitude of the second signal to a magnitude of the third signal to identify the first lung nodule as a targeted tissue and the second lung nodule as a non-targeted tissue” in lines 21-23, which renders the claim indefinite because it is unclear if the respective magnitudes of the first and second signal which are compared correspond to magnitude of the reflected portion of the ultrasound wave which the second signal is generated in response to and the magnitude of the other reflected portion of the wave energy from which the third signal has been generated in response to, or it is unclear if the applicant meant to recite the comparing of the magnitudes of the transmitted signal/pulses or that of the reflected signal/echoes returned from the tissue in response to the transmitted signal/pulses.
Claim 25 is also rejected for reciting at least in part	the same and/or similar limitations outlined in the above rejection.
Claim(s) 17-22, 24, 27-34, and 39 are also rejected for inheriting the deficiencies by nature 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 17, 21, 24, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US20140171788), in view of Gimzewski et al. (WO2016025389, hereafter “Gimzewski”), further in view of Havel et al. (US20150094595, hereafter “Havel”), Burbank et al. (US20040193044, hereafter “Burbank”), and Jones et al. (US6494841, hereafter “Jones”).
Regarding claim(s) 15, Stigall teaches a system (system, ¶ 0032, Fig. 1, #100) for obtaining a tissue biopsy from a body (this phrase in the preamble is considered to be an intended use recitation that is given limited patentable weight [see MPEP § 2111.02]; further, system #100 is capable of performing the intended use of obtaining a tissue biopsy from a body at least via sharp distal tip #180 of penetrating instrument #120, e.g. blood is a tissue and drawing or removing blood is considered to be a tissue biopsy), the system comprising:
a tube (penetrating instrument, ¶ 0035, Figs. 1 and 6-11, #120: ¶ 0035, "penetrating instrument #120 comprises an elongate, rigid tube") including a distal end (sharp distal tip, ¶ 0035 ¶ 0054, Fig. 1, #180) with a first tissue penetrating feature (¶ 0035, "sharp distal tip #180 is shaped and configured to penetrate the skin, subcutaneous tissue, and other anatomic tissues of the patient [e.g., a vessel wall]," Figs. 1 and 6-11) and one or more lumens extending through the tube (lumen, ¶ 0035, Fig. 1, #178);
a shaft (sensor wire, ¶ 0037, Figs. 1 and 6-11, #110, including hollow elongate tube, ¶ 0033, Fig. 1, #145) movably (¶ 0032 ¶ 0037, “sensor wire #110 is shaped such that 
a distal end of the shaft (distal portion or tip, ¶ 0033 ¶ 0054, Figs. 1 and 4-5, #165, of sensor wire #110) includes a second tissue penetrating feature configured to penetrate tissue while extended out of the first lumen (distal portion or tip #165 discussed above: ¶ 0037, “sensor wire #110 is sized such that the distal portion #165 can extend beyond the distal tip #180 of the penetrating instrument #120,” such that distal portion or tip #165 is capable of passing or extending into or through tissue, i.e. penetrating tissue, while extended beyond the distal tip #180 of penetrating instrument #120, i.e. while extended out of lumen #178 of penetrating instrument #120, [see Fig. 9, ¶ 0025, “both the sensor wire and the penetrating instrument are advancing into a vessel of a patient”] and is considered a tissue penetrating feature; ¶ 0054, “where penetration of the skin by the sensor 
a transducer (sensor, ¶ 0033 ¶ 0043, Fig. 1, #150, ¶ 0054-0055, Figs. 4-5, #210: ¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer,” ¶ 0055, “sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art”) coupled to the shaft (¶ 0033 ¶ 0043, "sensor wire #110, which carries the sensor #150," Fig. 1; ¶ 0012 ¶ 0054, “distal tip including the ultrasound transducer #210,” Figs. 4-5), the transducer being configured to 
generate a wave energy (¶ 0012-0014 ¶ 0049 ¶ 0065 ¶ 0047, “ultrasound wave output from the sensor #150,” ¶ 0055, “sensor #210 is shaped and configured to convey ultrasound energy … sensor may be an ultrasound transducer configured to emit ultrasound waves” i.e. ultrasound waves, ¶ 0059, Figs. 6-7, #127) in response to a first signal (control signal, ¶ 0047, “control signals [e.g., in the form of electric pulses]…to control the ultrasound wave output from the sensor #150”; ¶ 0044-0045, "control signals to control or direct the operation of the sensor wire #110"), 
receive a reflected portion of the wave energy (¶ 0012-0014 ¶ 0065 ¶ 0059, “reflected signals obtained by the sensor #150”; ¶ 0055, “sensor may be an ultrasound transducer configured to…receive reflected ultrasound waves”; ¶ 0046, “ultrasound waves are reflected from a moving structure [e.g., a red blood cell within a vessel]”), and 
generate a second signal in response to the reflected portion of the wave energy (¶ 0009 ¶ 0043-0044, “input data from the sensor wire #110”; ¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire #110”; ¶ 0059, “reflected signals obtained by the sensor #150 are communicated to 
one or more processors (Doppler ultrasound system, ¶ 0032, Fig. 1, #125, including processor, ¶ 0044-0046, Fig. 1, #130; ultrasound pulse generator, ¶ 0047, Fig. 1, #135; indicating apparatus, ¶ 0048-0049, Fig. 1, #140) in communication with the transducer (¶ 0034, "sensor wire #110 is coupled to the Doppler ultrasound system #125"; ¶ 0043, "Doppler ultrasound system #125 is coupled to the sensor wire #110, which carries the sensor #150"), the one or more processors being configured to: 
generate the first signal (¶ 0047, “ultrasound pulse generator #135 may comprise an ultrasound excitation or waveform generator that provides control signals [e.g., in the form of electric pulses] to the sensor wire #110 to control the ultrasound wave output from the sensor #150”; ¶ 0044-0045, "processor #130 may...generate control signals to control or direct the operation of the sensor wire #110"), 
receive the second signal (¶ 0043-0044, "processor #130 can receive input data from the sensor wire #110"; ¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire #110”), and 
output indicia of the body in response to the second signal (¶ 0043, "Doppler ultrasound system #125 is configured for receiving, processing, and analyzing Doppler ultrasound data," ¶ 0068, “a conventional fashion with the processing system receiving signals, analyzing the signals and providing an output to the user based on the sensed signals”; ¶ 0048-0049, “processor #130 creates an appropriate indication to display via the indicating apparatus #140 … indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and 
It is noted that the term “penetrate” is defined as “to pass, extend, pierce or diffuse into or through something.” Penetrate Definition 1a, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/penetrate (last visited July 10, 2020).  Accordingly, the limitation “tissue penetrating feature” has been given its broadest reasonable interpretation of merely needing to be configured to pass, extend, pierce or diffuse into or through tissue to meet the requirements of the claim.  In the absence of any specific structural limitations to the tissue penetrating feature, a distal end or tip that is configured to pass, extend, pierce or diffuse, i.e. penetrate, into or through tissue is considered to be “a tissue penetrating feature” in and of itself.
Stigall does not explicitly teach to analyze the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance, compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, and output indicia of the first nodule as denser than the second nodule, and compare a magnitude of the second signal to a magnitude of the third signal to identify the first lung nodule as the targeted tissue in the second lung nodule as a non-tissue.
In an analogous biopsy field of endeavor, Gimzewski teaches to analyze a second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second 

    PNG
    media_image1.png
    550
    869
    media_image1.png
    Greyscale

Duplicated Fig. 8B of Gimzewski
Gimzewski further teaches to analyze fine needle elastography FNE signals to identify a first nodule with a first local variation of mechanical properties and a second nodule with a second local variation of mechanical properties (¶ 0078 ¶ 00105 ¶ 0068, “fluid and solid nodules were probed,” Figs. 8-11), compare (¶ 0078, “solid nodules as compared either to fluid nodules or to regions within the phantom corresponding to healthy thyroid tissue”; ¶ 0068, “data shows significantly higher force variations in solid nodules compared either to fluid nodules or to regions corresponding to healthy thyroid tissue … The results indicate future applications…for in vivo FNE biopsies based on force heterogeneity, to diagnose benign and malignant nodules”; ¶ 00111, “Clear differentiation of the solid nodule versus the fluid nodule was observed,” Figs. 9A and 10A in vivo tissue stiffness, breast cancer may be diagnosed, as tumors are stiffer than surrounding tissues and malignant tumors are much stiffer than benign tumors”).  
Gimzewski also teaches a relationship between stiffness and Young’s modulus as well as a relationship among Young’s modulus, density, and acoustic impedance (¶ 00106, “Reflections in an ultrasound image represent the local variations of acoustic impedance [Z] of the material. Acoustic impedance [Z] is a function of the density and Young's modulus of a material. Since the Young's modulus is a measure of the stiffness of a material, the contrast in heterogeneity seen on a sonogram represents local variations in biomechanical properties within the material”; Table 3, Ultrasound column, Technique, “Contrast in reflections of ultrasonic waves based on local variations of tissue acoustic impedance”) and indicates that fine needle elastography FNE and ultrasonography are both mechanical imaging modalities (¶ 0069 ¶ 00118), such that it would have been within the skill of one of ordinary skill in the art to adapt the comparing and outputting 
compare a magnitude of the second signal to a magnitude of the third signal to identify the first lung nodule as the targeted tissue in the second lung nodule as a non-targeted tissue (¶ 00113-¶ 00114 as seen in FIGS. 12A-B the comparison of the magnitudes between a solid/first lung nodule and a fluid/second lung nodule indicates the solid nodule having a magnitude that is several times higher than that of the fluid nodule, and by comparison of the first derivatives of the curves as seen in FIG. 12C it can be seen that the first derivative of the curve 1260 of the solid/first lung nodule shows significantly higher variations due to the high heterogeneity of the mechanical properties of the solid tissue determining it to be the targeted tissue when compared to the curve 1250 of the fluid/second lung nodule which is more similar to that of the control curve 1255 indicating the fluid/second lung nodule to be the nontargeted tissue). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the one or more processors of the system as disclosed by Stigall to analyze the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance, compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, 
Further regarding claim(s) 15, while modified Stigall teaches a material of the shaft (Stigall, ¶ 
In an analogous transducer field of endeavor, Havel teaches that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft (¶ 0050, “all of catheter #22 and cannula #52 may be made of the same material in some embodiments … it is preferable for catheter #22 and cannula #52 to be constructed of a material which is structurally rigid and which has acoustic impedance similar to that of body fluids such as blood. Possible materials could include, for example, a polymer material such as high density polyethylene, polymethylpentene [PMP], or acrylonitrile butadiene styrene [ABS]”). 
Havel further discloses art recognized advantages of a wave energy impedance of the tube being similar to a wave energy impedance of the shaft with reasonable expectation of success: “Catheter #22 and cannula #52 both have at least a portion that presents a minimal barrier to the passage of ultrasound signals so that ultrasound images of surrounding matter (e.g. tissue(s) or implant(s)) may be reasonably acquired through the barrier. Catheter #22 and cannula #52 each have at least a portion that is constructed of a material which is substantially echolucent (i.e. having small ultrasound attenuation, having similar acoustic impedance or small differences in acoustic impedance with the surrounding environment) when placed in the surrounding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and/or the shaft of the system as taught by modified Stigall such that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft, since such similar wave energy impedances were well known in the art as taught by Havel; and since Havel teaches being suitable for use during a biopsy (Havel, ¶ 0110).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. manufacture of a tube or shaft with echolucent material such as a biocompatible polymer material) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized transmit and receive of wave energy through the tube and/or the shaft into and from the body by the transducer) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to present a minimal barrier to the passage of ultrasound signals so that ultrasound images of surrounding matter may be reasonably acquired, to act as an acoustic window, and/or to have acoustic impedance similar to that of a surrounding environment such as body tissue and/or fluid (Havel, ¶ 0050), and there was reasonable expectation of success.
Modified Stigall does not explicitly disclose that the processor is configured to receive the third signal, analyze the second and third signals to identify a first lung nodule corresponding to 
 However, in an analogous ultrasound and biopsy field of endeavor, Burbank teaches one or more processors configured to receive third signal (¶ 0006 a computer/processor calculates the exact position of the lesions/nodules and the exact depth of the lesions/nodules within the tissue),
 analyze third signals to identify a first lung nodule corresponding to the second signal and a second lung nodule corresponding to the third signal (¶ 0004, “ultrasound may be used to determine whether the mass is a solid tumor or a fluid-filled cyst. Solid masses are usually subjected to some type of tissue biopsy to determine if the mass is cancerous”, ¶ 0013-¶ 0014 discloses detection of acoustic signature signals/second and third signals which present boundaries of high contrast in the acoustic impedance measured for/between different tissue types of the first and second lung nodules with respect to identifying particular tissue site as being the first lung nodule versus identifying the second lung nodule), and
output indicia of the first lung nodule as the target tissue and second lung nodule as the non-target tissue (¶ 0010-¶ 0012, ¶ 0014 output visualization of the biopsy site marker to be identified and located by ultrasound visualization such that is distinguishable from diagnostically important tissue features also output individualization such that of lines of calcifications initialized on the first lung nodule defined the first lung nodule as target as the lines of calcification indicate potential malignancy which is the second lung nodule having high air content and therefore low acoustic impedance as compared to the calcifications seen in the first lung nodule do to the corresponding reflective signal having higher mineral content higher 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the one or more processors the system as made obvious by modified Stigall such that the processors being configured to analyze the second and third signals to identify a first lung nodule corresponding to the second signal and a second lung nodule corresponding to the third signal, and output indicia of the first lung nodule as the target tissue and second lung nodule as the non-target tissue As taught by Burbank.  The motivation would have been to determine if the denser mass is suspected to be cancerous (Burbank, ¶ 0004) then allowing for the removal or sampling of such suspicious to be both controlled and accurate (Burbank, ¶ 0008), and there was reasonable expectation of success.
Modified Stigall discloses the magnitude of Doppler shift for the received acoustic signals (see ¶ 0049), but does not explicitly disclose second signal as being generated by the transducer based on the magnitude of the reflected portion of the energy wave, and the transducer also being configured to receive another elected portion of the energy wave and generate a third signal based on a magnitude of the other reflected portion of the wave energy.
However, in solving the same problem of distinguishing the sensitivities of the magnitude of responsive received acoustic echoes, Jones teaches a transducer (see 18 and FIG. 1) configured to:
generate a second signal based on the magnitude of the reflective portion of the energy wave (column 8, lines 56-59, claim 23, & abstract discloses adjusting transmit and receive weights based on successive received signals to suppress first order echoes and improve the signal-to-noise ratio by generating a second signal/pulse based on a multiplication of the first magnitude 
receive another elected portion of the energy wave and generate a third signal based on a magnitude of the other reflected portion of the wave energy (see table 1 in column 5 which depicts the magnitude of the different sensitivities of the different portions of the received echo signals across the first five columns from the right in table 1, and see the values for the generated second and third signals/successive/subsequent pulses and corresponding adjustments in amplitude for each signal/pulse in the first two columns from the left in table 1); and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transducer disclosed by modified Stigall with the transducer also being configured to generate a second signal based on the magnitude of the reflective portion of the energy wave, and receive another elected portion of the energy wave and generate a third signal based on a magnitude of the other reflected portion of the wave energy by Jones in order to provide corrected pulse transmissions to obtain better visualization on the target tissue by improving the signal-to-noise ratio while retaining imaging quality parameters (Jones, column 4, lines 20-27, column 8, lines 19-23 & 56-59 and column 9, lines 42-55).
Regarding claim(s) 17, modified Stigall makes obvious all limitations of claim(s) 15, as discussed above.
Modified Stigall further teaches that the transducer is located within an interior of the shaft (sensor #150 is located within an interior, i.e. within hollow elongate tube #145, of sensor wire #110, as shown in cross-sectional view [¶ 0032] of Fig. 1; further, ¶ 0033, “In the pictured embodiment, the sensor #150 is coupled to the core wire #155 at the distal portion #165. The core wire #155 is at the center or middle of hollow elongate tube #145, or within an interior, of sensor wire #110, such that sensor #150 coupled to or attached to core wire #155 is also located within an interior of sensor wire #110).
Regarding claim(s) 21, modified Stigall makes obvious all limitations of claim(s) 15, as discussed above.
Stigall further teaches that the indicia includes a graphical representation of the body (¶ 0048-0049, "indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy may be displayed visually. In FIG. 3, the indicating apparatus displays various sonograms associated with the different Doppler shifts observed as the sensor wire #110 is moved”; Fig. 3).
Regarding claim(s) 24, modified Stigall makes obvious all limitations of claim(s) 39, as discussed above, including the one or more processors.
Modified Stigall further teaches that a processor of the one or more processors (processor #130 of Doppler ultrasound system #125 discussed above in claim 15) is configured to determine a condition of the targeted tissue based on the reflected portion of the wave energy (¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire 110, and can analyze the data to determine the presence or absence and direction of fluid flow [e.g., blood flow] in front of the penetrating instrument #120”; ¶ 0048-0049, “measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy … direction of flow within the vessel V”; ¶ 
Burbank also teaches to determine a condition of the targeted tissue based on the reflected portion of the wave energy (¶ 0004, “ultrasound may be used to determine whether the mass is a solid tumor or a fluid-filled cyst. Solid masses are usually subjected to some type of tissue biopsy to determine if the mass is cancerous”).
Regarding claim(s) 39, modified Stigall makes obvious all limitations of claim(s) 15, respectively, as discussed above, but Modified Stigall does not explicitly teach that the indicia includes a graphical representation of the first lung nodule as the targeted tissue and the second lung nodule as the non-targeted tissue.
In an analogous ultrasound and biopsy field of endeavor, Gimzewski teaches indicia includes a graphical representation of the first lung nodule as the targeted tissue and the second lung nodule as the non-targeted tissue (see FIG. 12C which depicts a graphical representation depicted as curve 1260 for the solid/first lung nodule as the targeted tissue and graphical representation depicted curve 1250 for the fluid/second lung nodule indicated as the non-targeted tissue).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the one or more processors the system as made obvious by modified Stigall such that the indicia includes a graphical representation of the first lung nodule .
Claim(s) 25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall, in view of Gimzewski, and further in view of Jones and Havel. 
Regarding claim(s) 25, Stigall discloses an apparatus (system #100 discussed above in claim 15) for obtaining a tissue biopsy from a body (discussed above in claim 15), the apparatus comprising:
a tube including one or more lumens extending through the tube (penetrating instrument #120 including lumen #178 discussed above in claim 15); 
a shaft positioned in a first lumen of the one or more lumens extending through the tube (sensor wire #110 including hollow elongate tube #145 discussed above in claim 15), wherein a distal end of the shaft includes a tissue penetrating feature configured to penetrate tissue while extended out of the first lumen (discussed above in claim 15); and 

one or more processors in communication with the transducer (Doppler ultrasound system #125 including processor #130, ultrasound pulse generator #135, indicating apparatus #140 discussed above in claim 15) are configured to:
generate the first signal (discussed above in claim 15), 
receive the second signal (discussed above in claim 15), 
generate the third signal (discussed above in claim 15 with respect to the first signal),
receive the fourth signal (discussed above in claim 15 with respect to the second signal),
identify (¶ 0011, “sensor wire that can be utilized within an introduction needle to identify blood vessels”; ¶ 0030, “indicating the accurate location and direction of the target 
output indicia of the body in response to the second signal (discussed above in claim 15),
output indicia of the target tissue in the body in response to the fourth signal (¶ 0048‐0049, “indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy may be displayed visually. In FIG. 3, the indicating apparatus displays various sonograms associated with the different Doppler shifts observed as the sensor wire #110 is moved”).
Stigall does not expressly disclose the identification of a first nodule based on the second signal, and the identification of a second nodule based on the fourth signal; compare a magnitude of the second signal to a magnitude of the fourth signal to identify the first lung nodule as the targeted tissue in the second lung nodule as a non-tissue; and output indicia comprising a graphical representation that identifies the first nodule as the targeted tissue and the second nodule as the non-targeted tissue.
However, in the same field of endeavor of ultrasound imaging and tissue biopsy, Gimzewski 
compare a magnitude of the second signal to a magnitude of the fourth signal to identify the first lung nodule as the targeted tissue in the second lung nodule as a non-targeted tissue (¶ 00113-¶ 00114 as seen in FIGS. 12A-B the comparison of the magnitudes between a solid/first lung nodule and a fluid/second lung nodule indicates the solid nodule having a magnitude that is several times higher than that of the fluid nodule, and by comparison of the first derivatives of the curves as seen in FIG. 12C it can be seen that the first derivative of the curve 1260 of the solid/first lung nodule shows significantly higher variations due to the high heterogeneity of the mechanical properties of the solid tissue determining it to be the targeted tissue when compared to the curve 1250 of the fluid/second lung nodule which is more similar to that of the control curve 1255 indicating the fluid/second lung nodule to be the nontargeted tissue); and
output indicia comprising a graphical representation that identifies the first nodule as the targeted tissue and the second nodule as the non-targeted tissue (see FIG. 12C which depicts a graphical representation depicted as curve 1260 for the solid/first lung nodule as the targeted tissue and graphical representation depicted curve 1250 for the fluid/second lung nodule indicated as the non-targeted tissue).

Modified Stigall discloses the magnitude of Doppler shift for the received acoustic signals (see ¶ 0049), but does not explicitly disclose second signal as being generated by the transducer based on the magnitude of the reflected portion of the first energy wave, and the transducer also being configured to receive reflected portion of the second energy wave and generate a fourth signal based on a magnitude of the other reflected portion of the second wave energy.

generate a second signal based on the magnitude of the reflective portion of the first energy wave (column 8, lines 56-59, claim 23, & abstract discloses adjusting transmit and receive weights based on successive received signals to suppress first order echoes and improve the signal-to-noise ratio by generating a second signal/pulse based on a multiplication of the first magnitude of the first pulse being applied to the reflective portion of the energy wave received), and
receive a reflected portion of the second energy wave and generate a fourth signal based on a magnitude of the other reflected portion of the wave energy (see table 1 in column 5 which depicts the magnitude of the different sensitivities of the different portions of the received echo signals across the first five columns from the right in table 1, and see the values for the generated second and third signals/successive/subsequent pulses and corresponding adjustments in amplitude for each signal/pulse in the first two columns from the left in table 1); and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transducer disclosed by modified Stigall with the transducer also being configured to generate a second signal based on the magnitude of the reflective portion of the energy wave, and receive a reflected portion of the second energy wave and generate a fourth signal based on a magnitude of the reflected portion of the second wave energy by Jones in order to provide corrected pulse transmissions to obtain better visualization on the target tissue by improving the signal-to-noise ratio while retaining imaging quality 
Further regarding claim(s) 25, while Stigall discloses a material of the shaft (discussed above in claim 15), including biocompatible polymeric material e.g. PEEK having a wave energy impedance similar to that of body tissue and/or fluid (see instant ¶ 0038), Stigall does not explicitly teach that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft.
In an analogous transducer field of endeavor, Havel teaches that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft (discussed above in claim 15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and/or the shaft of the apparatus as disclosed by modified Stigall such that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft because of reason(s) and motivation(s) discussed above in claim(s) 15.
Regarding claim(s) 27, modified Stigall makes obvious all limitations of claim(s) 25, as discussed above.
Modified Stigall further teaches that the transducer is located within an interior of the shaft (discussed above in claim 17).
Regarding claim(s) 31, modified Stigall makes obvious all limitations of claim(s) 25, respectively, as discussed above.
Modified Stigall further teaches that the wave energy is acoustic energy (ultrasound energy .
Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Stigall, as applied to claim(s) 15 above, and further in view of Hossack (US20140257102).
Claim(s) 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Stigall as applied to claim(s) 25 above, and further in view of Hossack.
Regarding claim(s) 22 and 32-34, modified Stigall makes obvious all limitations of claim(s) 15 and 25, respectively, as discussed above, including the transducer.
Modified Stigall further teaches that the transducer includes one or more of an array of transducers (¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer ... sensor #150 may comprise an array of transducers,” ¶ 0055, “sensor may be any number of transducers … sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art. For example, … a sensor wire having an array of transducers circumferentially positioned around the sensor wire”).
Stigall does not explicitly teach:
the transducer includes one or more of an array of side-looking transducers, an array of forward-looking transducers, and an array of rearward-looking transducers,
the transducer includes an array of forward-looking transducers,
the array of forward-looking transducers is movable relative to the shaft,
the transducer includes the array of forward-looking transducers and one or more of an array of side looking transducers and an array of rearward-looking transducers,
In an analogous ultrasound transducer field of endeavor, Hossack teaches a system (imaging 
a shaft (imaging core, Fig. 1, #112, Fig. 2, #202) positioned in a first lumen of the one or more lumens extending through the tube (¶ 0029, "imaging core #112 extends within the sheath #110"; ¶ 0045, "imaging core #202...inserted into...the lumen #304. [Fig. 6]"); 
a transducer (transducer subassembly, ¶ 0032, Fig. 1, #122 #123, ¶ 0040-0042, Fig. 2, #215 #216) coupled to the shaft (¶ 0032, "distal end portion #120 of the imaging core #112 includes a transducer subassembly #122 and a transducer subassembly #123," ¶ 0035, “imaging core #202 includes a flexible drive shaft #204 … transducer subassemblies #215, #216 are coupled to the flexible drive shaft #204,” Figs. 1-2), wherein:
the transducer includes one or more of an array of side-looking transducers (transducer assembly #123 #215: ¶ 0004 ¶ 0032, "transducer subassembly #123 is configured for side scanning ... transducer subassemblies may be an ultrasound transducer array [e.g., arrays having 16, 32, 64, or 128 elements are utilized in some embodiments]"; ¶ 0040-0042 ¶ 0035, “side-scanning transducer subassembly #215”), an array of forward-looking transducers (transducer 
the transducer includes an array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22),
the array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22) is movable relative to the shaft (¶ 0032, "transducer subassemblies #122...are configured to be rotated [either by use of a motor or other rotary device]"; ¶ 0045 ¶ 0047 ¶ 0035, “transducer subassemblies…#216 are coupled to the flexible drive shaft #204 such that rotational motion of the drive shaft imparts rotational motion to the transducer subassemblies”),
the transducer includes the array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22) and one or more of an array of side looking transducers (transducer assembly #123 #215 discussed above in claim 22) and an array of rearward-looking transducers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers of the system/apparatus as made obvious by modified Stigall to [22] include one or more of an array of side-looking transducers, an array of forward-looking transducers, and an array of rearward-looking transducers, or [32] include an array of forward-looking transducers, wherein [33] the array of forward-looking transducers is movable relative to 
Regarding claim(s) 20 and 30, modified Stigall makes obvious all limitations of claim(s) 15 and 25, respectively, as discussed above, including the transducer.
Modified Stigall discloses that the transducer includes at least one ultrasound transducer (¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer ... sensor #150 may comprise an array of transducers"; ¶ 0055, “sensor may be any number of transducers … It should also be appreciated that the sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art”), and the first (¶ 0047, “control signals [e.g., in the form of electric pulses]”) and second signals are electrical signals (ultrasound transducer, ¶ 0043 ¶ 0055: an ultrasound transducer is a device that 
Modified Stigall does not explicitly teach piezoelectric.
In an analogous ultrasound transducer field of endeavor, Hossack teaches that the transducer (transducer subassembly #122 #123 #215 #216 discussed above in claim 22) includes at least one piezoelectric ultrasound transducer (¶ 0032, "Suitable transducer subassemblies may include…one or more advanced transducer technologies such as Piezoelectric Micromachined Ultrasonic Transducer ["PMUT"]"; ¶ 0041, "side-scanning transducer subassembly 215 may include, for example, a PMUT MEMS transducer layer"), and the first and second signals are electrical signals (piezoelectricity is the process of using crystals to convert mechanical energy into electrical energy, or vice versa, such that the first signal [an electrical signal/energy converted to mechanical/wave energy transmitted by the PMUT into a patient] and the second signal [an electrical signal/energy converted from mechanical/wave energy received by the PMUT] are electrical signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including at least one ultrasound transducer of the system/apparatus as made obvious by modified Stigall to include at least one piezoelectric ultrasound transducer, wherein the first and second signals are electrical signals, since such a transducer including at least one piezoelectric ultrasound transducer was well known in the art as taught by Hossack.  The motivation would have been to use a .
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Stigall as applied to claim(s) 17 above, and further in view of Hossack and Smith et al. (US20050113693, “Smith”).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Stigall as applied to claim(s) 27 above, and further in view of Hossack and Smith.
Regarding claim(s) 18-19 and 28-29, modified Stigall makes obvious all limitations of claim(s) 17 and 27, as discussed above.
Modified Stigall further discloses that the transducer includes one or more of an array of transducers (discussed above in claim 22).
Stigall does not explicitly disclose:
the transducer includes an array of side-looking transducers and an array of forward looking transducers.
the array of forward-looking transducers is movable relative to the shaft.
In an analogous ultrasound transducer field of endeavor, Hossack teaches a system, the system comprising: a tube including one or more lumens extending through the tube; a positioned in a first lumen of the one or more lumens; a transducer coupled to the shaft (discussed above in claim 22), wherein:
the transducer includes an array of side-looking transducers (transducer assembly #123 #215 discussed above in claim 22) and an array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22).
the array of forward-looking transducers  is movable relative to the shaft (discussed above in claim 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers of the system/apparatus as made obvious by modified Stigall to [18/28] include an array of side-looking transducers and an array of forward-looking transducers, [19/29] wherein the array of forward-looking transducers is movable relative to the shaft, since such a transducer including one or more of an array of side-looking transducers and an array of forward-looking transducers that is movable relative to the shaft was well known in the art as taught by Hossack. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. arranging scanning direction of a transducer, rotational ultrasound imaging) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized or expanded ultrasound imaging field of view) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize a field of view for an imaging procedure, i.e. to capture images distal of the transducer and to capture images of a cross-sectional area of a vessel (Hossack, ¶ 0032 ¶ 0038 ¶ 0047 ¶ 0052), and there was reasonable expectation of success.
Further regarding claim(s) 18-19 and 28-29, modified Stigall also does not explicitly teach that the transducer includes an array of rearward-looking transducers.
In an analogous ultrasound transducer field of endeavor, Smith teaches that the transducer (two dimensional ultrasound transducer array, ¶ 0025, Fig. 3, #215) includes an array of rearward-looking transducers (¶ 0025, “two dimensional ultrasound transducer array #215…is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers of the system/apparatus as made obvious by modified Stigall to include an array of rearward-looking transducers, since such a transducer including an array of forward-looking transducers and an array of rearward-looking transducers was well known in the art as taught by Smith.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. arranging scanning directions of a transducer) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized or expanded ultrasound imaging field of view) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a user with better visualization for guidance (Smith, ¶ 0025), and there was reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793               

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793